DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
	Due to the amendments to the claims, the 35 U.S.C. 112(b) rejections of claims 2-4, 10-12, and 18-19 have been withdrawn.

	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Missig (US 2016/0092043 A1) in view of Peterson (US 2017/0359279 A1) and further in view of Yao (CN 104639424 A).

Regarding Claim 1, Missig teaches a method of a first terminal for viewing previously used files on a second terminal, the method comprising: (See Figures 7A-B 
…displaying, by processing circuitry of the first terminal, a first user interface of the parent application… (“The primary operating system GUI 100 of some embodiments includes selectable items for opening various applications on the electronic device that generates the GUI 100 (e.g., the desktop or laptop computer, smart phone, tablet, etc.).” Paragraph 0033. See Figure 1: the primary operating system GUI 100 is equivalent to a parent application displaying a plurality of subordinate applications.)
receiving, by the processing circuitry, an instruction to start the target sub-application of the at least one sub-application based on a user selection via the first user interface; (“rather than grouping recent files for all of the applications into a single display, enable a user to select an application item and view graphical representations of the recently open files for that application. FIG. 11 illustrates such a selection of an item representing an application in a GUI 1100 in order to view the recently open files for the selected application” Paragraph 0087. See Figure 11: a user selects a word processing application, which results in the display of a recent documents interface. The word processing application is a sub-application selected by a user.)
transmitting, by the processing circuitry, an information obtaining request to the server corresponding to the target sub-application; (“In some embodiments, the electronic device that presents the recent files display is attached to a network and either requests recently open file data or receives push updates of this data from the network storage… Similarly, the network storage stores data regarding files opened on different devices, enabling the recent files display on one device to indicate files opened 
receiving, by the processing circuitry, the file information of the previously used files on the second terminal from the server, (“the user is accessing a document 725 ("Form.PDF") on a mobile device 700 (e.g., a smart phone). The mobile device 700 accesses a network storage (by connecting through a wireless network, such as a cellular-type network or a Wi-Fi network) using an account name and credentials associated with a user of the device… the recent files display includes graphical representations of files opened on any of the user's devices, rather than just on the electronic device generating the display. Thus, the leftmost file representation 765 is a preview of the file 725 that had been open on the user's smart phone previously” Paragraphs 0065-0068. Activation of the recent files display results in the retrieval of recent documents not only stored on the display device but also files accessed using other devices.)
the previously used files being uploaded by the second terminal to the server; (“The document 725 might be stored on the mobile device 700, or stored on the network storage account and retrieved by the mobile device 700… the recent files display indicates not only the time that this file was last open (53 minutes ago, or 3:22 pm) but additionally the name of the device on which the file was open. In this example, the user has named their smart phone "My Phone", which is displayed below the last open time” Paragraphs 0065-0068. The file 725 was previously used by a second terminal, such as a mobile phone, and was uploaded to a server for access by the first terminal, such as a 
and displaying, by the processing circuitry, a second user interface of the target sub-application, the second user interface being configured to display the file information of the previously used files on the second terminal (See Paragraph 0068 and Figure 7B instance 720: a second user interface 760 is displayed that shows the file information of the previously used files by secondary devices that are in communication with a network server. It would have been obvious to one of ordinary skill in the art that the embodiment shown in Figure 11, which displays only the documents associated with a selected application, would also display files previously used on a second terminal that are specific to the selected applications. For example, the PDF document 765 previously used by the mobile phone and displayed in the interface 760 of Figure 7B would also be displayed in the interface 1120 of Figure 11 if the user selects an application capable of opening PDF files. See Paragraphs 0041 and 0088 for context.)
Missig does not explicitly teach the first user interface being configured to display at least one sub-application that is selectable by a user, and the at least one sub-application being configured to run inside the parent application.
However, Peterson, which is directed to extension applications contained within a messaging application, teaches the first user interface being configured to display at least one sub-application that is selectable by a user, (“it can be seen that the browsable view 157 includes a plurality of icons each representing one of the installed extension apps that can operate with the messaging app that provides the user interface shown in FIG. 4B… the icon 169 can be selected (e.g. user taps icon 169) to 
and the at least one sub-application being configured to run inside the parent application (Paragraphs 0067-0068 and Figure 3A: The parent application is an instant messaging application. The messaging application has a software architecture that allows the extension applications [sub-applications] to run within the messaging application. The messaging application presents the content generated by the extension application running within the framework of the messaging application.)
Peterson further teaches displaying, by processing circuitry of the first terminal, a first user interface of a parent application… (“The method can begin in operation 101 in which the messaging app displays its message transcript and an on-screen keyboard. FIG. 1B shows an example of a user interface of such a messaging app” Paragraph 0082. See Figure 4B, which is a first user interface of a parent messaging application that displays a plurality of sub-applications 161-171.)
…and displaying, by the processing circuitry, a second user interface of the target sub-application (“the user can select one of the extension apps by selecting the corresponding icon which in turn causes the launching of the selected extension app in operation 107… For example, in operation 109 shown in FIG. 4A, the messaging app can display a view of the content provided by the extension app within a portion of the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the retrieval and display of documents previously used on a second terminal taught by Missig by incorporating the display of the recent documents within a sub-application running within the parent application, as taught by Peterson. Since Peterson at least suggests use of a “Recents” extension application to display recently sent items or recently used applications, the combination would yield predictable results. As taught by Missig (Paragraph 0063), a user would want to continue working on a file that they were previously viewing on another device. In combination with Peterson, a user would be able to work on a recent file and subsequently be able to use the functionality of the messaging application, improving the user experience. Furthermore, as taught by Peterson (Paragraphs 0004, 0007), such an implementation would allow the user to view and send desired information without having to leave the messaging application.
Missig in view of Peterson does not teach scanning, by a parent application, a code displayed by the second terminal to access file information of the previously used files on the second terminal; providing, by the parent application, second account information of the second terminal to a target sub-application of the parent application indicated by the scanned code; sending, by the target sub-application, an account binding request to a server, the account binding request including the second account information of the second terminal to be associated with first account information of the parent application by the server, the server storing a binding relationship in response to the account binding request… the server querving the stored binding relationship to determine the second account information corresponding to the first account information.
However, Yao, which is directed to storing a binding relationship after scanning a QR code using an instant messaging application, teaches scanning, by a parent application, a code displayed by the second terminal [to access file information of the previously used files on the second terminal;] (“After logging in to the WeChat on the instant messaging client, the user can scan the two-dimensional code of the electronic photo frame through the QR code scanning function of the WeChat client.” Page 41 second paragraph. See Figure 4C, which shows a QR code displayed on a second terminal to be scanned by a device with an instant messaging service [WeChat]. See the last full paragraph of Page 39, which discusses an “instant messaging service device” and a “third-party service device”, which is an electronic photo frame.)
Missig teaches accessing file information of previously used files on a second terminal. It would have been obvious for a QR code to be used to access previously used file information in view of Missig, as required by the part of this limitation enclosed in brackets. 
Yao further teaches providing, by the parent application, second account information of the second terminal to a target sub-application of the parent application indicated by the scanned code; (“The service device sends a request for attention to the WeChat public account, "WeChat Photo Frame" (ie, a subscription request for the specified public number), and the request for the attention may include the WeChat public platform for the WeChat public number - "WeChat Photo Frame" for the user The Page 41 second paragraph. After scanning the QR code, second account information of a second terminal (i.e. a user ID of an electronic photo frame) is provided to the parent messaging application (i.e. WeChat) to be used by a sub-process of the parent messaging application (i.e. the “WeChat photo frame”).)
In view of Peterson, which teaches a parent, messaging application containing a plurality of sub-applications, it would have been obvious for the scanned account information to be provided to the corresponding sub-application through the interprocess communication (IPC), as required by the part of the limitation enclosed in brackets. See Paragraph 0067 of Peterson.
Yao further teaches sending, by the target sub-application, an account binding request to a server, the account binding request including the second account information of the second terminal to be associated with first account information of the parent application by the server, the server storing a binding relationship in response to the account binding request… (“when receiving the subscription notification message that is sent by the instant messaging service device, the photo frame backing service device may establish a binding relationship between the user identifier and the electronic photo frame identifier according to the user identifier and the electronic photo frame identifier included in the subscription notification message. And storing the Page 41 third paragraph (after “S203”). A binding relationship is established between the user’s WeChat account and the electronic photo frame device. The binding relationship is stored in the photo frame service device. It would have been obvious to store the relationship in either device or within a separate server.)
the server querving the stored binding relationship to determine the second account information corresponding to the first account information (“the binding relationship between the user identifier and the electronic photo frame identifier can be maintained in the photo frame background service device. When the photo frame background service device receives the image push message sent by the instant messaging service device, the photo feed message may be included in the image push message. Based on the source user identifier, the electronic frame identifier (target electronic frame identifier) corresponding to the source user identifier is queried from the binding relationship between the user identifier and the electronic frame identifier” Page 40 sixth paragraph. “For example, assuming that the source user identifier included in the picture push message is the user identifier D, the photo frame background service device queries the binding relationship between the user identifier and the electronic photo frame identifier as shown in Table 1 based on the user identifier, and can determine The electronic photo frame corresponding to the user identifier (user ID D) is the photo frame ID3.” Page 42 third paragraph. The stored binding relationships are queried in order to determine the second account information from the first account information. In the cited example, the first account information would correspond to the “user identifier D” and the second account information would 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the viewing of recent files accessed by a user using different devices taught by Missig in view of Peterson by incorporating the scanning of a QR code in order to bind a user account of a parent instant messaging application to an account associated with a second device, as taught by Yao. Similar to how the scanning of the QR code and the subsequent binding request in Yao is for enabling transmission of photographs to a second device, it would have been obvious for the same process to be used for accessing recently used files from a second device. Since Missig at least suggests that a user would have to associate each of their devices with their cloud storage account (Paragraph 0062) and teaches accessing network storage using an account name and credentials (Paragraph 0065), the combination would yield predictable results. Furthermore, since Peterson (Paragraph 0067) discusses a process by which sub-applications communicate with a parent application, including restricting permissions of the sub-applications, it would have been obvious for the parent application in Peterson to use an account binding procedure similar to Yao in order to allow the sub-applications to access account information and protected resources. As suggested by Yao (background section on Page 37), such a combination would improve the user experience of transmitting files, such as pictures, between devices. 
Claim 9 is directed to a terminal comprising processing circuitry configured to perform the method recited by claim 1. Claim 9 is therefore rejected using the same reasoning described above.
Claim 17 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations recited by claim 1. Claim 17 is therefore rejected using the same reasoning described above.

Regarding Claim 2, Missig in view of Peterson and Yao further teaches wherein the transmitting includes transmitting, via the target sub-application, the information obtaining request to the server corresponding to the target sub-application, (Missig, “In some embodiments, the electronic device that presents the recent files display is attached to a network and either requests recently open file data or receives push updates of this data from the network storage” Paragraph 0069. Also see Paragraph 0074. In addition to the actual file, information associated with the file is also obtained.)
the information obtaining request including the first user account information of a first user account that is logged into the parent application; (Missig, “users may utilize several different devices linked to a single account, and wish to access the same file on more than one of these devices. For instance, a user may have a cloud storage account that is accessed by her laptop computer, tablet, and smart phone (or other collection of devices).” The first user account is a cloud storage account.)
and the receiving includes receiving file names of the previously used files transmitted by the server (Missig, “Under each file representation is a name of the file (e.g., "PyramidsReport" for the graphical representation 1010 of a word processing document or "GraphPres" for the graphical representation 1015 of a slideshow presentation” Paragraph 0086. The embodiment in Figure 10 shows file names 
the file names being obtained by the server through a query according to a second user account associated with the first user account, and the second user account corresponding to the second terminal (Missig, “The mobile device 700 accesses a network storage (by connecting through a wireless network, such as a cellular-type network or a Wi-Fi network) using an account name and credentials associated with a user of the device. The document 725 might be stored on the mobile device 700, or stored on the network storage account and retrieved by the mobile device 700” Paragraphs 0065-69. The file recently accessed by the second terminal is retrieved by a request, or query, made to the server. The server returns the recent files as well as an indication of the terminal that accessed the device, as shown in Figure 7B. Furthermore, see paragraph 0062: “The user then associates her devices with this account name, and all such devices can access the files on the set of servers, as well as the files stored on the respective devices”. The user associates the second terminal, as well as other devices, with the account. The second terminal, which has its own identifier, is therefore linked to the first terminal and other devices owned by the user through the first account.)
Claim 10 and Claim 18 recite substantially the same limitations as claim 2 and are therefore rejected using the same reasoning described above.

Regarding Claim 3, Missig in view of Peterson and Yao further teaches displaying a code scanning interface of the parent application, wherein the scanning includes scanning the code displayed by the second terminal via the code scanning interface, (Yao, “after the Wifi connection is successful, the two-dimensional code of the electronic photo frame is displayed in the display screen (as shown in FIG. 4C, the two-dimensional code includes the electronic photo frame identifier of the electronic photo frame), and the user is prompted to pass the WeChat. The QR code is scanned to bind the WeChat frame. In the application scenario, after the WeChat user logs in to the WeChat in the user terminal, the QR code of the WeChat client can be scanned to scan the QR code of the electronic photo frame to trigger the WeChat to jump to the public number page of the WeChat photo frame” Page 47 fifth paragraph. The user scans the QR code displayed on the second device using the parent messaging application of the first device (i.e. a mobile terminal). This would require the parent application to have a code scanning interface and optical sensor for scanning the code.)
and the transmitting includes transmitting the account binding request to the server in response to the scanned code. (Yao, “After receiving the attention request, the WeChat public platform service device may push the attention notification message (ie, the subscription notification message) including the user identifier and the electronic photo frame identifier to the photo frame backend service device (hereinafter referred to as the photo frame background). After receiving the attention notification message, the photo frame may establish a binding relationship between the user identifier and the electronic photo frame identifier according to the user identifier and the electronic photo frame identifier included in the attention notification message, and store the user identifier and the electronic photo frame identifier locally. Binding relationship (take the binding relationship between the user ID and the electronic photo frame identifier shown Page 47 sixth to seventh paragraph. The binding relationship is established in response to scanning the code.)
Claim 11 and Claim 19 recite substantially the same limitations as claim 3 and are therefore rejected using the same reasoning described above.

Regarding Claim 4, Missig in view of Peterson and Yao further teaches wherein the transmitting the account binding request to the server comprises: obtaining the second user account information of the second user account based on the scanned code, the second user account information corresponding to the second terminal; obtaining the first user account information that is logged in the parent application; (Yao, “The service device sends a request for attention to the WeChat public account, "WeChat Photo Frame" (ie, a subscription request for the specified public number), and the request for the attention may include the WeChat public platform for the WeChat public number - "WeChat Photo Frame" for the user The logo (ie user ID) and the electronic photo frame logo (obtained by scanning the QR code of the electronic photo frame). After receiving the attention request, the WeChat public platform service device may push a attention notification message (ie, a subscription notification message) including the user identifier and the electronic photo frame identifier to the photo frame background service device.” Page 41 second paragraph. After scanning the QR code, second account information of a second terminal (i.e. a user ID of an electronic photo frame) is provided to the parent messaging application (i.e. WeChat) to be used by a sub-process of the parent messaging application (i.e. the “WeChat photo frame”).)
and transmitting the account binding request to the server, the account binding request including the first user account information and the second user account information. (Yao, “when receiving the subscription notification message that is sent by the instant messaging service device, the photo frame backing service device may establish a binding relationship between the user identifier and the electronic photo frame identifier according to the user identifier and the electronic photo frame identifier included in the subscription notification message. And storing the binding relationship between the user identifier and the electronic photo frame identifier locally” Page 41 third paragraph (after “S203”). A binding relationship is established between the user’s WeChat account and the electronic photo frame device. The binding relationship is stored in the photo frame service device. The binding relationship includes an identifier, or account information, of a user of the parent application and an identifier of the photo frame device. It would have been obvious to store the relationship in either device or within a separate server.)
Claim 12 recites substantially the same limitations as claim 4 and is therefore rejected using the same reasoning described above.

Regarding Claim 5, Missig in view of Peterson and Yao further teaches receiving a request to view a target previously used file of the previously used files; (Missig, “When a user selects a file representation for a file stored on another device, in some embodiments the network storage servers act as a central hub to receive the request for the file, then subsequently request the file from the original device and pass 
downloading the target previously used file; and displaying content of the target previously used file (Missig, “When the user selects such a representation in order to open a file, the device requests the file from the network storage.” Paragraph 0070. See Figure 5 stage 515 and Paragraph 0052, which shows the display of a previously used file selected by a user. If the device requests the file from the network storage in order to open the file, the file would be downloaded.)
Claim 13 and Claim 20 recite substantially the same limitations as claim 5 and are therefore rejected using the same reasoning described above.

Regarding Claim 6, Missig in view of Peterson and Yao further teaches wherein the downloading comprises: transmitting a file download request to the server, the file download request including a file identifier of the target previously used file; (Missig, “When the user selects such a representation in order to open a file, the device requests the file from the network storage… When a user selects a file representation for a file stored on another device, in some embodiments the network storage servers act as a central hub to receive the request for the file, then subsequently request the file from the original device and pass the file down to the requesting device” Paragraphs 0070-71. A request is sent to a server to download the file selected by the user that was originally stored on another device. The file is downloaded to the requesting the device to be viewed by the user. It would be obvious for the download request to include an 
receiving location information of the target previously used file from the server in response to the file download request; and downloading the target previously used file based on the received location information (Missig, “In this example, the recent files display indicates not only the time that this file was last open (53 minutes ago, or 3:22 pm) but additionally the name of the device on which the file was open. In this example, the user has named their smart phone "My Phone"” Paragraph 0068. Location information corresponding to where the file was previously opened is included in the recent files GUI. Also see Paragraph 0052, which discusses storing location information of where on an interface a document was located when it was closed and retrieving the location information when a user requests to open the file.)
Claim 14 recites substantially the same limitations as claim 6 and is therefore rejected using the same reasoning described above.

Regarding Claim 7, Missig in view of Peterson and Yao further teaches wherein the parent application is an instant messaging application, (Peterson, “As shown in FIG. 3A, the messaging system 75 includes a messaging app 76 and a set of plug-in modules, such as a composition module 77 and a data transport module 79 which are configured to communicate through an interprocess communication (IPC) 81 with the one or more extension apps 83” Paragraph 0067. See Figure 3A: the messaging app 76 is a parent application that runs a plurality of extension applications. An embodiment of the messaging app is shown in Figure 4B.)
and the target sub-application is a recently used document application. (Missig, Paragraph 0024 and 0033: the recent documents include documents corresponding to a word processing application. See Figure 11, which shows a user selecting a word processing application.)
The same reasoning and motivation, described above in claim 1, for combining the recently used document application taught by Missig with the parent messaging application comprising sub-application extensions taught by Peterson applies to claim 7.
Also see Pages 39-41 of Yao, which discuss a parent instant messaging application (i.e. WeChat) and a target sub-application being a “WeChat photo frame” for sending image files from a user terminal to a photo frame device. It would have been further obvious for the target sub-application to be a recently used documents application in view of Missig and Peterson.
Claim 15 recites substantially the same limitations as claim 7 and is therefore rejected using the same reasoning described above.

Regarding Claim 8, Missig in view of Peterson and Yao further teaches wherein the previously used files are recently used files on the second terminal (Missig, “the recent files display indicates not only the time that this file was last open (53 minutes ago, or 3:22 pm) but additionally the name of the device on which the file was open. In this example, the user has named their smart phone "My Phone", which is displayed below the last open time… the last graphical file representation 770 is a file that was open on a third device, named "My Laptop" by the user” Paragraph 0068. See 
Claim 16 recites substantially the same limitations as claim 8 and is therefore rejected using the same reasoning described above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yao (US 2017/0293456 A1) is a US publication that claims foreign priority to the reference with the same name relied upon in the rejections of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             
/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173